Title: From Thomas Jefferson to Jean André Chrestien, 29 April 1808
From: Jefferson, Thomas
To: Chrestien, Jean André


                  
                     Sir 
                     
                     Washington Apr. 29. 08.
                  
                  I recieved, some time since, your favor of Mar. 8. 07. accompanied by a copy of your Methode Iatroliptice for which I pray you to accept my thanks. I have read it with all the satisfaction which it’s great merit is calculated to inspire, and with the interest we necessarily feel in every discovery which tends to lessen the evils of suffering humanity. new channels of access for medecine to the diseased parts of the body offer new chances of giving them relief. I took a former occasion of thanking you for your work on the yellow fever recieved in 1805. which I hope got safe to your hands. I salute you with assurances of great respect and esteem.
                  
                     Th: J.
                  
               